Filed 12/23/15 E.V. v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



E.V.,

         Petitioner,                                                     E064335

v.                                                                       (Super.Ct.No. SWJ1400719)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

RIVERSIDE COUNTY DEPARTMENT
OF PUBLIC SOCIAL SERVICES,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Timothy F. Freer,

Judge. Petition denied.

         Law Offices of Vincent W. Davis & Associates and Stephanie M. Davis for

Petitioner.

         No appearance for Respondent.


                                                             1
       Gregory P. Priamos, County Counsel, and James E. Brown, Guy B. Pittman, and

Julie Koons Jarvi, Deputy County Counsel, for Real Party in Interest.

       On August 31, 2015, the juvenile court terminated defendant and appellant, E.V.’s

(Mother), reunification services as to minors I.V. (born March 2008), H.V. (born April

2010), and L.V. (born February 2013) (collectively the minors). On appeal, Mother

contends the court did not order some of the services of which her failure to complete

formed the basis upon which plaintiff and respondent, Riverside County Department of

Public Social Services (the department), recommended termination of her services.

Mother further argues the department failed to provide referrals for other services which

were ordered, but which Mother did not complete. Mother also maintains the court failed

to make an express finding that the department offered reasonable reunification services.

Finally, Mother contends insufficient evidence supported the court’s order suspending

and terminating her visitation with the minors. We affirm.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The department received four separate referrals pertaining to Mother and the

minors on May 26, June 5, August 29, and September 3, 2014. The referrals alleged the

parents were using drugs,1 the parents had spent time in prison, Mother left the miniors

outside on the streets late at night unsupervised for months, that drugs were being sold

from the home, and that the home was littered with feces and cockroaches. Law




       1   Father is not a party to the petition.
                                                    2
enforcement had apparently responded to the home four times between April 23 and May

24, 2014.

      On September 5, 2014, a social worker met with one of the minors and a speech

therapist at the minor’s school. The therapist expressed concerns with Mother and noted

that the minor often appeared dirty, without underpants, and with mismatched shoes.

      That same day, the social worker met with Mother. Mother informed the social

worker that she had a temporary restraining order against the father for verbal and mental

abuse. Mother had a hearing scheduled to make the restraining order permanent. An

officer with the social worker conducted a drug field test on Mother and noted symptoms

that she was under the influence of a controlled substance. He arrested her. Mother

admitted drug use within the past week and tested positive for methamphetamine.

Mother was released later that day and brought the minors to the department’s office.

      L.V. had several suspicious marks on her body. All “the children appeared like

they had not eaten in days as they snacked continuously and drank multiple juice boxes.”

Mother had an extensive prior history with the department and an extensive criminal

history. The social worker recommended Mother participate in services, including

random drug testing, individual and family therapy, and a parenting program.

      The court detained the minors on September 10, 2014. It adopted the social

worker’s recommendations, which included services such as alcohol and drug testing,

substance abuse treatment, parenting education, and counseling.




                                            3
        On September 22, 2014, Mother reported physical abuse by the father in front of

the minors. Mother visited with the minors twice during the reporting period; a third visit

was canceled when Mother showed up late. Mother refused to engage in any services

unless and until the juvenile court took jurisdiction over the minors.

        In an addendum report filed October 27, 2014, H.V. alleged Mother’s friend had

touched her and I.V. on the bottom. H.V. said the friend threw her on the couch. School

personnel observed I.V. to be filthy all the time and always late or absent from school.

The minors told the foster parent Mother would keep I.V. home from school so that he

could babysit the minors while Mother slept. Mother refused to provide the social

worker with her current address in an interview on October 16, 2014. The social worker

noted: “I attempted to review [Mother’s] case plan with her; however, . . . [M]other

refused to review her case plan and stated that her goal is to contest the hearing and get

her children back into her care. She also said that she will read the case plan later but at

this time she is not agreeing with anything.”

        The social worker filed an addendum report on November 17, 2014, in which she

noted that Mother had “failed to make herself available to the [d]epartment and it appears

that she has no initiative to begin services, as she has not begun a single component of

her case plan.” The social worker’s telephone calls and text messages to Mother went

unanswered. Mother was often late to visits, resulting in cancellations; Mother also often

left visits early.




                                                4
       I.V. and H.V. now reported that Mother’s boyfriend hit them and threatened to cut

them in front of Mother. Mother reportedly would not do anything. The minors also

reported the boyfriend would tape their mouths to keep them quiet and bound I.V.’s

hands and legs. Mother continued to refuse to provide the social worker with her current

address.

       On November 20, 2014, the juvenile court sustained the petition, removed the

minors, and ordered the department to provide reunification services as set forth in the

case plan. The department filed a subsequent juvenile dependency petition on February

3, 2015, alleging acts of sexual and physical abuse by Mother’s boyfriend.

       In the subsequent detention report filed on February 3, 2015, the social worker

relayed that I.V. disclosed that Mother’s boyfriend had hit him with a belt, tied him up,

and touched him sexually. H.V. reported that Mother’s boyfriend tied her up and touched

her sexually as well. The minors reported that Mother’s boyfriend taped their mouths,

legs, arms, and genatalia. He threatened to kill them with a knife and hit them with a

belt. Mother’s boyfriend touched their anuses. I.V. reported that Mother’s boyfriend put

his finger inside I.V.’s anus. H.V. reported that Mother’s boyfriend put his finger “way

in.” The minors reported that they had informed Mother of what had happened but that

she did not care.

       On January 2, 2015, the social worker had spoken with Mother, who agreed to

come to the office to discuss the allegations, but Mother failed to show. Subsequent

attempts to reach Mother were unavailing. Mother had yet to start counseling, a domestic


                                             5
violence program, parent education, or random drug testing. On February 4, 2015, the

juvenile court detained the minors on the subsequent petition.

       In the jurisdiction and disposition report filed February 24, 2015, the social worker

recommend Mother’s reunification services be terminated because Mother’s parental

rights had previously been terminated as to one of the minor’s siblings. (Welf. & Inst.

Code, § 361, subd. (b)(11).) The social worker also recommended that Mother’s

visitation with the minors be terminated. Mother visited sporadically with the minors and

when she did show, she often left early. I.V. reported that during one visit, Mother said

her boyfriend would kill the foster parents and have sex with I.V. and kill him. I.V. had

drawn a picture for Mother for Christmas which, during a visit, Mother smashed in front

of I.V. and threw away. I.V. did not wish to visit with Mother. H.V. likewise reported

that she did not wish to visit with Mother as Mother had hurt her and H.V. did not love or

trust Mother.

       Mother had not participated in any services. Mother had provided the social

worker with an address for mailing, but refused to provide her current address. Mother

had last been interviewed on October 1, 2014. The social worker left several voice mails

for Mother, none of which were returned.

       On February 27, 2015, the court denied the social worker’s request to suspend

Mother’s visitation. In an addendum report filed May 6, 2015, the social worker noted

she had received a call from Mother on April 15, 2015, during which Mother reported

having enrolled in individual counseling and parenting classes and monthly drug testing.


                                             6
The social worker received a letter noting that Mother had attended three therapy sessions

and was enrolled in a parenting class.

       On May 5, 2015, the social worker spoke with Mother’s therapist, who reported

Mother had started counseling and parenting classes on March 2, 2015, but that her

attendance was sporadic. Mother had attended three of seven parenting classes and five

or six counseling sessions. Mother often failed to show or was 20 minutes late. As of

May 4, 2015, Mother had stopped attending the parenting classes.

       Mother had not visited with the minors during the reporting period. Mother was

asked to call ahead to confirm visits because she was either late or failed to show.

Mother failed to call ahead for any scheduled visits. I.V. stated he did not wish to see

Mother. Mother continued to refuse to disclose her current address.

       In the May 7, 2015, six-month status review report, the social worker observed

that Mother “is inconsistent with her communication with the [d]epartment and is mostly

absent; thereby, failing to respond to phone calls, voice mail messages[,] or letters with

request[s] for information as to her services and progress in her case plan.” “During this

status review period, [Mother] has not made herself available to the [d]epartment to

participate in ongoing substance abuse testing services.” “This social worker or another

[department] [s]ocial [w]orker had contact in person, by telephone, or through written

correspondence with . . . [M]other on the following dates in order to provide

resources/referrals and to assess her progress in case plan services: 4/15/15, 2/20/15,

1/16/15, and 10/15/14. [Mother] has not been in contact with the [d]epartment for the


                                             7
majority of this status review period.” Mother had not enrolled in a substance abuse

treatment plan, domestic violence program, or coparenting class. Mother had only

participated in five therapy sessions.

       On May 21, 2015, the juvenile court suspended Mother’s visitation. In an

addendum report filed July 6, 2015, the social worker noted Mother refused to provide

any information regarding her participation in services except through her attorney.

Mother had “not made herself available to our service providers, including refusal of drug

testing, and continually lacking cooperation with the [d]epartment during this review

period. As previously presented to the Court, she stated she wanted her own service

providers, and has been consistently non-compliant with the request of the [d]epartment

and the orders of the Court.”

       Both I.V. and H.V. continued to indicate they did not wish to visit with Mother.

On March 19, 2015, I.V. informed the social worker that Mother told him, referring to the

foster parents, that “Grandpa and Grandma are the FUCK,” and “your Grandpa sucks a

man’s dick,” and Grandma sucks [L.V.]’s Pussy.” Mother also told I.V. Mother’s

boyfriend had been walking by their home and that when they were sleeping Mother

would come into I.V.’s room and cut off his penis. On July 9, 2015, the court continued

suspension of Mother’s visitation.

       In an addendum report filed August 7, 2015, the social worker had received

additional referrals wherein I.V. alleged the father took pictures of he and his siblings’

genatalia, fellated I.V., and would put his finger inside his sister’s vagina. Mother had


                                              8
been arrested for check cashing fraud on June 26, 2015. Mother alleged that another man

had also molested I.V., but that she had never previously reported the abuse. Riverside

County Child Abuse Team interviews conducted with I.V. and H.V. on July 15 and 16,

2015, were consistent with the physical and sexual abuse allegations the minors had made

against the father and Mother’s boyfriend.

       In an addendum report filed August 26, 2015, the social worker noted: “During

the majority of this case, [Mother] has had no communication with the [d]epartment and

has not made herself available to participate in services. She told the [d]epartment that

her attorney advised her not to speak with us. Additionally, [Mother] advised the

[d]epartment that she would be completing her own services; however, she has not

provided the [d]epartment with any consistent contact information or service provider

information which could be verified.” Mother “stated that she did not need or want any

referrals for services as she would not be completing the [d]epartment’s services.” “On

July 5, 2015, [Mother] notified the [d]epartment that she was choosing to use her own

private insurance to pay for the services which she would select independent of the

[d]epartment.”

       On August 31, 2015, the date scheduled for the contested jurisdiction and

disposition on the subsequent juvenile dependency petition, the department chose not to

proceed on the subsequent petition. The subsequent petition was dismissed without

prejudice. A six-month review hearing proceeded on the original petition as amended.

Mother testified she had completed a home parenting class twice and was about to


                                             9
receive a parenting certificate. Mother had not received any referrals from the social

worker despite Mother’s repeated calls; Mother alleged the social worker failed to return

any of Mother’s calls. Mother had not visited the minors since March 2015. The

juvenile court terminated Mother’s reunification services and continued suspension of

Mother’s visitation with the minors.

                                    II. DISCUSSION

A. Services Orders

       Mother contends the juvenile court never ordered that she participate in domestic

violence services or coparenting education. Therefore, to the extent the court’s order

terminating her reunification services was based on Mother’s failure to complete these

services, Mother maintains the court’s order must be reversed. We disagree.

       The department “‘must make a good faith effort to develop and implement a

family reunification plan. [Citation.] “[T]he record should show that the supervising

agency identified the problems leading to the loss of custody, offered services designed to

remedy those problems, maintained reasonable contact with the parents during the course

of the service plan, and made reasonable efforts to assist the parents in areas where

compliance proved difficult . . . .” [Citation.]’ [Citation.] ‘The standard is not whether

the services provided were the best that might be provided in an ideal world, but whether

the services were reasonable under the circumstances.’ [Citation.] ‘The applicable

standard of review is sufficiency of the evidence. [Citation.]’ [Citation.]” (In re T.G.

(2010) 188 Cal.App.4th 687, 697 [Fourth Dist., Div. Two].)


                                            10
       The record clearly reflects the court ordered that Mother participate in both a

domestic violence program and coparenting classes. The case plan approved and adopted

by the juvenile court reflects that Mother was to “attend Alternatives to Domestic

Violence . . . .” Likewise, the case plan reflected that “[t]he parents will participate in,

and successfully complete, a co-parenting education program to address their parenting

issues and learn to co-parent.” Thus, sufficient evidence supports the court’s order

terminating Mother’s reunification services with respect to Mother’s failure to participate

in or complete domestic violence services and coparenting classes ordered.

B. Referrals

       Mother contends the department’s social worker did not provide referrals for

domestic violence services, individual counseling, coparenting education, or drug testing

such that the court’s implicit order finding that reasonable services were provided was

not supported by substantial evidence. We disagree.

       Here, sufficient evidence supports the court’s inherent determination that the

department offered referrals for the services ordered by the court. In a report filed on

May 7, 2015, the social worker noted: “This social worker or another [department]

[s]ocial [w]orker had contact in person, by telephone, or through written correspondence

with . . . [M]other on the following dates in order to provide resources/referrals and to

assess her progress in case plan services: 4/15/15, 2/20/15, 1/16/15, and 10/15/14.”

(Italics added.) The social worker further observed that “the previous social worker

mailed a letter to . . . [M]other to obtain treatment and service updates and contact


                                              11
information for service providers regarding progress in these case plan services.” (Italics

added.) In the addendum report filed on August 26, 2015, the social worker noted that

Mother “has been provided with Case Management services throughout the length of this

case, which included facilitated visits, service provider referrals, verification of services,

and phone contact with [Mother] to provide service and Court updates.” (Italics added.)

Thus, the record reflects Mother was offered referrals to all the services ordered in her

case plan.

       More specifically, the social worker noted Mother “has failed to participate in

Random and On-Demand Substance Abuse Testing spanning the last 10 months through

Sun Ray Addictions in Hemet.” Mother later testified: “I have gone to Sun Ray where I

know that they do their drug testing, or that’s where—what I’m aware of.” Thus, it is

apparent Mother had received a referral for drug testing and was aware of where that

drug testing was conducted. Moreover, the social worker later reported that “[o]n August

26, 2015, [Mother] was re-referred for Random Substance Abuse Urine Testing through

Sun Ray Addictions in Hemet.” (Italics added.) Thus, Mother received at least two

referrals for drug testing.

       With respect to domestic violence services, counseling, and parenting classes, the

social worker reported that “[o]n August 26, 2015, a Referral was completed and

[Mother] was referred to Domestic Violence classes, Individual Counseling services[,]

and Parenting Education classes.” As regards parenting classes, Mother testified that she

took a course that appeared on the department’s referral list. Thus, substantial evidence


                                              12
supports a determination that Mother received referrals for each of the court-ordered

services.

       Assuming, arguendo, that Mother did not receive service referrals, it is obvious

from the record that Mother was to blame because she was extremely uncooperative with

the department. The record is replete with notations that Mother failed to show for

scheduled meetings, refused to participate in services, refused to provide a current

address, refused to go over her case plan, and failed to return numerous telephone calls

and text messages. (In re Nolan W. (2009) 45 Cal.4th 1217, 1233 [“‘It is . . . well

established that “[r]eunification services are voluntary, and cannot be forced on an

unwilling or indifferent parent. [Citation.]” [Citation.]’ [Citations.]”].) The social

worker noted that Mother “has not made herself available to our service providers,

including refusal of drug testing, and continually lacking cooperation with the

[d]epartment . . . .”

       Mother “stated she wanted her own service providers, and has been consistently

non-compliant with the requests of the [d]epartment and the orders of the Court.” Mother

“stated that she did not need or want any referrals for services as she would not be

completing the [d]epartment’s services.” Mother “notified the [d]epartment that she was

choosing to use her own private insurance to pay for the services which she would select

independent of the [d]epartment.” Mother “advised the [d]epartment that she would be

completing her own services; however, she has not provided the [d]epartment with any

consistent contact information or service provider information which could be verified.”


                                            13
Thus, to the extent Mother did not receive referrals, it is evident this was because Mother

refused to accept them.

       Finally, although Mother testified she received no service referrals from the

department, the court found Mother’s testimony lacked credibility both in and of itself

and when examined in the context of the record as a whole. The court found Mother’s

testimony “very suspect at the very least” and “problematic.” “[T]here is really nothing

to dispute what the social worker has put in her report . . . .”

       As discussed above, the evidence established Mother did receive service referrals.

Moreover, Mother initially testified she had gone to the location where the department

referred people for drug testing. This conflicts with her testimony that she received no

referrals. Likewise, Mother testified she took a parenting course from a list provided by

the department. Thus, Mother’s own testimony provided substantial evidence that she

did receive service referrals.

C. Express Order on Reasonable Services

       Mother contends the court’s failure to make an express oral statement on the

record that it found the department had provided reasonable services requires reversal.

We disagree.

       Where parents are not prejudiced by the lack of an express determination that

reasonable reunification services were provided, such a determination can be implied on

the record. (In re Corienna G. (1989) 213 Cal.App.3d 73, 84-85.)




                                              14
       Here, the minute order reflects that the court found the department “has complied

with the case plan by making reasonable efforts to return [the minors] to a safe home

through the provision of reasonable services designed to aid in overcoming the problems

that led to” removal. Nevertheless, nothing in the reporter’s transcript reflects the court

expressly made such a finding. (People v. Beltran (2013) 56 Cal.4th 935, 945, fn. 7 [the

resolution of a conflict between the clerk’s transcript and the reporter’s transcript must be

determined by consideration of the circumstances of each case].) Regardless, there is

abundant evidence, as discussed above, to support an implied finding by the court that the

department offered reasonable services. Mother suffered no prejudice from the lack of an

express finding and failed to object on that basis below.

D. Suspension of Visitation

       Mother contends that insufficient evidence supported the order terminating her

visitation with the minors. We disagree.

       “[V]isitation with the parent is a mandatory element of the reunification plan with

the single exception that ‘[n]o visitation order shall jeopardize the safety of the child.’

[Citations.] In other words, when reunification services have been ordered and are still

being provided . . . some visitation is mandatory unless the court specifically finds any

visitation with the parent would pose a threat to the child’s safety.” (In re C.C. (2009)

172 Cal.App.4th 1481, 1491, fn. omitted.) “This strict legislative limitation on

suspending or denying all parental visitation during the reunification period is no

accident: Without visitation of some sort, it is virtually impossible for a parent to achieve


                                              15
reunification. [Citations.]” (Ibid.) We review an order terminating visitation for

substantial evidence of detriment to the child’s overall well-being. (Id. at p. 1492; but see

In re J.N. (2006) 138 Cal.App.4th 450, 459 [order denying parental visitation is reviewed

for abuse of discretion].)

         Here, the court’s orders suspending Mother’s visitation with the minors were

supported by substantial evidence. Even early on, Mother missed visits with the minors,

showed up late to others, and left early. Eventually, due to Mother’s no-shows and

tardiness, the department required that Mother call to confirm visitation. Thereafter,

Mother did not visit with the minors because Mother failed to make any confirmatory

calls.

         At one visit, Mother smashed and threw away a picture I.V. had drawn for her.

Neither I.V. nor H.V. wanted to visit with Mother. Mother told I.V. during one visit that

Mother’s boyfriend would have sex with him, kill him, and kill the foster parents. This is

particularly troubling considering the allegations that Mother’s boyfriend had previously

sexually molested the minors. Mother also told I.V. the foster parents were homosexuals.

Mother herself threatened to come into I.V.’s room and cut off his penis. Thus,

substantial evidence supported the court’s inherent determination that visitation would be

detrimental to the minors’ overall well-being.

                                    III. DISPOSITION

         The petition is DENIED. The stay imposed by order of this court on December

17, 2015, is LIFTED.


                                             16
     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               KING
                                                      J.


We concur:

HOLLENHORST
          Acting P. J.

MILLER
                    J.




                               17